DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, prior art of record does not teach the control switch is controlled by the signal RP* on the first inverter output; a feedback capacitor connected between the second inverter output and the floating node; an accumulating capacitor that accumulates at least some of a charge that passes through the control switch; and an injection switch connected between the control switch and the accumulating capacitor.
Regarding claim 9, prior art of record does not teach wherein the control switch is controlled by the signal RP* on the first inverter output; a feedback capacitor connected between the second inverter output and the floating node; an accumulating capacitor that accumulates at least some of a charge that passes through the control switch; and an injection switch connected between the control switch and the accumulating capacitor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent 6208282, 11233966, 11195866, 10348995, 10187048 and 10051221 are in related field of invention but they do not teach the specifics set forth by the current application.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        


TK